Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Application Status
This application is a CON of US patent application 16/035,877, filed on 07/16/2018, which was a CON of US patent application 15/270,955, filed on 09/20/2016.
Claims 46-63 and 64 are currently pending in this patent application.
The claims set filed on 06/14/2022 is acknowledged. 

Election/Restriction
Applicant's election without traverse of Claims 46-54, drawn to a variant human arginase protein, wherein said variant human arginase I protein comprises mutations at various positions of wild type arginase I, including at positions His101, Asp124, His126, Asp128, Asp232, Asp234, Asp181, Ser230 and Cys303, and a composition comprising said variant protein of arginase I, and species of mutationCys303 (C303) in the response filed on 06/14/2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Claims 55-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 46-54 are under consideration and are present for examination.


Priority
Acknowledgement is made of applicants claim for domestic priority of US patent applications 16/035,877, filed on 07/16/2018, now ABN, 15/270,955, filed on 09/20/2016, US patent application 14/275,259, filed on 05/12/2014, now ABN, US patent application 13/863,448, filed on 04/16/2013, now US patent 9050340, and 12/610,685, filed on 11/02/2009, now US patent 8440184 and US Provisional application 61/110,218 filed on 10/31/2008. 

Specification-Objection

The listing of references (see, pages 46-47) in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 

Information Disclosure Statement
There is no Information Disclosure Statement (IDS) with this Application.

Drawings
Drawings submitted on 11/12/2020 are accepted by the Examiner.

Claim Objections
Claim 46 is objected to in the recitation “Arginase I”, which should be changed to “arginase I”. Appropriate correction is required.
Claims 47-53 are objected to in the recitation “the protein”, which should be changed to “the variant human arginase I protein”. Appropriate correction is required.


Claim Rejections - 35 USC § 112, Second Paragraph
	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 46-54 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 46, 48, 51 and 53 are indefinite and vague in the recitation “a variant human arginase I protein, --- comprises the wild type arginase I amino acid sequence except that it has: --- amino acid substitution at a positions His101, Cys303, Cys303Phe or Cys303Ile” which is confusing because absent a reference to a sequence of the wild type human arginase I amino acid sequence to which the amino acid numbering refers. What is the amino acid sequence of wild type human arginase I protein? In the art, arginase I protein can be multiple forms with many mutants, variants and fragments thereof. Therefore, mutation at positions His101, Cys303, Cys303Phe or Cys303Ile of human arginase I protein is confusing.  Besides, the amino acid sequence of arginase I protein is also required with SEQ ID No. because without SEQ ID No., the patentability of such phrases “the variant ---- comprises His101, Cys303, Cys303Phe or Cys303Ile” cannot not be determined by doing only text search, but such phrase indeed needs ammo acid sequence search compared to wild type human arginase I protein. Similarly determining lacking N-terminal methionine (M) of claim 48 and determining two mutations of amino acid positions His101, Asp124, His126, Asp128, Asp232, Asp234, Asp181, Ser230 and Cys303 of claim 52, the wild type human arginase amino acid sequence with SEQ ID No. is also required. For examination purposes it is assumed that there is no limitation to a specific mutations His101, Cys303, Cys303Phe or Cys303Ile. Clarification is required.
Claims 47-53 (depend on claim 46) are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 47-53 are indefinite in the recitation “the protein” lacks antecedent basis and claim 46 does not recite “protein” but recites “variant human arginase I protein”. Therefore, “the protein” lacks antecedent basis in claim 46 from which claims 47-53 depend. Clarification and correction are required. 
Claim 47 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 47 is indefinite and vague in the recitation of “kcat/Km greater than 400 mM-1s-1”, which is confusing because kcat/Km should be for a particular substrate or inhibitor that can bind the enzyme, and thus, the recitation “kcat/Km greater than 400 mM-1s-1” without any substrate name is confusing. Clarification and correction are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 46-47, 49, and 50, are rejected under 35 U.S.C. 102(b) as being anticipated by Scolnick et al. (Altering the binuclear manganese cluster of Arginase diminishes thermostability and catalytic function, Biochemistry 1997, 36, 10558-10565).
Claim 46 is drawn to under Broadest Reasonable Interpretation (BRI) a composition comprising a variant human Arginase I protein, wherein the protein comprises the wild-type Arginase I amino acid sequence except that it has: at least one amino acid substitution at a position selected from His101, Asp124, His126, Asp128, Asp232, Asp234, Asp181, Ser230 and Cys303; and optionally lacks N-terminal methionine; and wherein the protein is in a complex with a non-native metal cofactor, wherein the non-native metal cofactor is cobalt.
Scolnick et al. teach a solution comprising mutant human arginase I with non-native metallic cofactor manganese, cobalt and cadmium (Co-Arginase I, page 10564, left Col, para 2), wherein the mutant arginase is H101N (His101Asn, see Abstract) as well as H220N, and H271N (pg. 10564, right Col, para 2), which is prepared in E. coli and purified, which is dissolved in a buffer or water, and having enhanced arginase activity is the inherent property of the human mutant arginase I of Scolnick et al. Scolnick et al. also teach pH of the reaction mixture 7.5 (pg10559, Col 1, para 2). Scolnick et al. further teach that kcat of the mutant Arginase is 118 S-1, which is 47% less than wild type Arginase (pg10564, Col 1, paragraph 1).  Scolnick et al. also teach PEGylating of arginase I with polyethylene glycol (PEG) 8000 (pg10559, Col 2, para 1-2) and covalent bonding is the inherent property of mutant human arginase I. Claim 50 is included in this rejection because of the recitation “comprising” because claim 50 requires PEG-5000 and Scolnick et al. teach PEG-8000, and because of the transition phrase “comprising”, the PEG-8000 is not excluded, meets the claim limitation of claim 50. Since, Scolnick et al. teach human Arginase I having a mutation H101N, the increased arginine binding and hydrolysis activity as kcat/Km greater than 400 mM-1s-1 is the inherent property of the mutant human arginase I of Scolnick et al. and similarly the pH of said mutant human arginase I of Scolnick et al. inherently would be 7.4 because structurally the mutant human arginase I of Scolnick et al. is same as the mutant human arginase I as claimed. Scolnick et al. also indicated the importance of amino acid residues at positions D181 and S230 in the enzyme stability and catalytic function (see, Fig. 1). The solution of mutant human arginase I of Scolnick et al. is in water or buffer, which is indeed a composition with excipient water as defined in the instant Specification at paragraph 96.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Besides, according to MPEP 2112.01- when structure recited in the reference is substantially identical to that of the claims, claimed properties, or functions are presumed to be inherent.
2112.01 Composition, Product, and  Apparatus Claims [R-07.2015]
I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).

Therefore, Scolnick et al. anticipate claims 46-47, 49 and 50 of the instant application as written. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 46-54 are rejected under 35 U.S.C. 103(a) as being unpatentable over Scolnick et al. (Altering the binuclear manganese cluster of Arginase diminishes thermostability and catalytic function, Biochemistry 1997, 36, 10558-10565) as applied to claims 46-47, 49, and 50 above, and further in view of  Colleluori et al. (Probing the role of  the hyper-reactive histidine residue of Arginase, 2005, 444: 15-26), Haraguchi et al. (Molecular cloning and nucleotide sequence of cDNA for human liver arginase. PNAS (1987), 84: 412-415), and Cavalli et al. (Mutagenesis of rat liver arginase expressed in Escherichia coli: Role of conserved histidines. Biochemistry (1994), 33: 10652-10657).
Claim 46 is drawn to under Broadest Reasonable Interpretation (BRI) a composition comprising a variant human Arginase I protein, wherein the protein comprises the wild-type Arginase I amino acid sequence except that it has: at least one amino acid substitution at a position selected from His101, Asp124, His126, Asp128, Asp232, Asp234, Asp181, Ser230 and Cys303; and optionally lacks N-terminal methionine; and wherein the protein is in a complex with a non-native metal cofactor, wherein the non-native metal cofactor is cobalt.
Scolnick et al. teach a solution comprising mutant human arginase I with non-native metallic cofactor manganese, cobalt and cadmium (Co-Arginase I, page 10564, left Col, para 2), wherein the mutant arginase is H101N (His101Asn, see Abstract) as well as H220N, and H271N (pg. 10564, right Col, para 2), which is prepared in E. coli and purified, which is dissolved in a buffer or water, and having enhanced arginase activity is the inherent property of the human mutant arginase I of Scolnick et al. Scolnick et al. also teach pH of the reaction mixture 7.5 (pg10559, Col 1, para 2). Scolnick et al. further teach that kcat of the mutant Arginase is 118 S-1, which is 47% less than wild type Arginase (pg10564, Col 1, paragraph 1).  Scolnick et al. also teach PEGylating of arginase I with polyethylene glycol (PEG) 8000 (pg10559, Col 2, para 1-2) and covalent bonding is the inherent property of mutant human arginase I. Claim 50 is included in this rejection because of the recitation “comprising” because claim 50 requires PEG-5000 and Scolnick et al. teach PEG-8000, and because of the transition phrase “comprising”, the PEG-8000 is not excluded, meets the claim limitation of claim 50. Since, Scolnick et al. teach human Arginase I having a mutation H101N as claimed, the increased arginine binding and hydrolysis activity as kcat/Km greater than 400 mM-1s-1 is the inherent property of the mutant human arginase I of Scolnick et al. and similarly the pH of said mutant human arginase I of Scolnick et al. inherently would be 7.4 because structurally the mutant human arginase I of Scolnick et al. is same as the mutant human arginase I as claimed. Scolnick et al. also indicated the importance of amino acid residues D181 and S230 in the enzyme stability and catalytic function (see, Fig. 1). The solution of mutant human arginase I of Scolnick et al. is in water or buffer, which is indeed a composition with excipient water as defined in the instant Specification at paragraph 96.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Besides, according to MPEP 2112.01- when structure recited in the reference is substantially identical to that of the claims, claimed properties, or functions are presumed to be inherent.
2112.01 Composition, Product, and  Apparatus Claims [R-07.2015]
I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).

Scolnick et al. do not teach mutant human arginase I comprises mutation C303 (for claim 51) or C303F/I, D181S, D181E, S230C, S230G, E256Q, or S230A (for claim 53), comprises at least two substitution mutations (for claim 52), and lacking N-terminal methionine (for claims 46 and 48) and adjusting pH of mutant arginase to 7.4 using buffer (for claim 54).
However, Scolnick et al. indeed teach the importance of amino acid residues D181 and S230 in the enzyme stability and catalytic function in addition to H101 and it is obvious to a skilled artisan to mutate D181 and S230 to neutral amino acids such as D181A/G or S230A/G in order to see the effect of said mutations (single or double) on enzyme stability and catalytic function under the provision of KSR- obvious to try.  
Scolnick et al. do not teach mutant human arginase I comprises mutation C303 (for claim 51) and lacking N-terminal methionine (for claims 46 and 48) and adjusting pH of mutant arginase to 7.4 using buffer (for claim 54).
However, Colleluori et al. teach modified (mutant) human Arginase having mutations at various positions including H141N, H141A, H141C, H141D, Q19C, C119A, C168A and C303A and using metal cofactor Mn, and cobalt. Colleluori et al. also teach wild type Arginase having kcat/Km of 1.8 X 105 M-1 S-1, i.e. 180 mM-1 s-1. 
Colleluori et al. do not teach mutant human arginase I comprises lacking N-terminal methionine (for claims 46 and 48) and adjusting pH of mutant arginase to 7.4 using buffer (for claim 54).
However, Haraguchi et al. teach a human liver arginase lacking NH2-terminal (N-terminal) eight amino acids (see, abstract, pg. 414, right Col, para 1, Fig. 2, 4) that includes lacking N-terminal methionine (first amino acid), and cloning said human liver arginase gene, express in E. coli, and isolation and purification of said human liver arginase. 
Haraguchi et al. do not teach exactly lacking N-terminal methionine of human arginase enzyme (for claims 46 and 48) and adjusting pH of mutant arginase to 7.4 using buffer (for claim 54).
However, Cavalli et al. teach mutagenesis of rat liver arginase expressed in Escherichia coli: Role of conserved histidines, and further teach mutations at positions H101N, and H126N as well as removal of N-terminal methionine, resulting in lacking N-terminal methionine in rat liver arginase (see, title, abstract and pg.10656, left Col, para 2).
Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole at the time of the invention was made by combining the teachings of Scolnick et al. Colleluori et al. Haraguchi et al. and Cavalli et al. to mutate human arginase I having mutation of C303I as Colleluori et al. clearly teach making mutant arginase I C303 or C303A and substituting amino acid A with isoleucine (I) at position 303 is obvious because of similar hydrophobic amino acids in nature of amino acids A or I as taught by Colleluori et al. in view of tremendous developments in molecular biology techniques, and modify the method of Colleluori et al. such that the kcat/Km can be increased to 400 mM-1 s-1 from 180 mM-1 s-1 by mutating metal binding site, and truncating Arginase I lacking N-terminal methionine as taught by Haraguchi et al. and Cavalli et al. and modify Scolnick et al. to make  mutant human arginase I enzyme in view of the teachings of Colleluori et al. Haraguchi et al. and Cavalli et al. to arrive the claimed invention. It is also obvious to a skilled artisan to adjust pH to 7.4 of arginase solution by using buffer as Scolnick et al. indeed teach using pH 7.5 of the arginase solution, and a skilled artisan expected to arrive the claimed invention to make arginase solution of pH 7.4 in view of the teachings of Scolnick et al.
One of ordinary skilled in the art would have been motivated to mutate metal binding site especially at position 303 as C303I in order to increase the activity of Arginase I, which will enhance the arginine degradation, which might have an effect in reducing cancer, and that is pharmaceutically, commercially and therapeutically beneficial. Furthermore, PEGylated arginase I with covalent bonding with polyethylene glycol, i.e. PEGylated protein is highly stable in animal serum including in human because it prevents quick degradation of protein to be used therapeutically and reduce immunological response, which is pharmaceutically, commercially and therapeutically beneficial. One of ordinary skill in the art would have been further motivated to use polyethylene glycol to stabilize the Arginase I such that half-life of arginase enzyme is increased in patient suffering from cancer for therapeutic intervention and prevention.
One of ordinary skilled in the art would have a reasonable expectation of success because Scolnick et al. teach that PEGylated mutant human arginase is able to accomplish long term systemic arginine deprivation by degrading arginine, which is in fact increase the longevity of the cancer patient.
Thus, the above references render the claims prima facie obvious to one of ordinary skill in the art.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 46-54 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1-9 of U. S. Patent 9050340 B2, issued on 06/09/2015. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 46-54 of the instant application disclose a composition comprising a variant human Arginase I protein, wherein the protein comprises the wild-type Arginase I amino acid sequence except that it has: at least one amino acid substitution at a position selected from His101, Asp124, His126, Asp128, Asp232, Asp234, Asp181, Ser230 and Cys303; and optionally lacks N-terminal methionine; and wherein the protein is in a complex with a non-native metal cofactor, wherein the non-native metal cofactor is cobalt, wherein the protein exhibits a kcat/Km greater than 400 mM-1s-1 at 37 oC and pH 7.4, wherein the protein lacks an N- terminal methionine, wherein the protein is covalently linked to polyethylene glycol, wherein the polyethylene glycol comprises PEG-5000, wherein the protein comprises an amino acid substitution at position Cys303, wherein the protein comprises at least two amino acid substitutions, wherein the protein comprises at least one amino acid substitution selected from the group consisting of: Asp181Ser, Ser230Cys, Ser230Gly, Cys303Phe, Cys303Ile, Glu256Gln, Aspl81Glu, and Ser230Ala, wherein the composition is buffered to pH 7.4.

Claims 1-9 of US patent 9050340 B2 disclose a composition comprising an isolated human Arginase I mutant and a cobalt metal cofactor, said mutant having at least one amino acid substitution that is a Ser residue substituted for an Asp residue normally found at position 181 of human Arginase I of SEQ ID NO:13 (Asp181Ser), a Cys residue substituted for a Ser residue normally found at position 230 of human Arginase I (Ser230Cys), a Gly residue substituted for the Ser residue normally found at position 230 of human Arginase I (Ser230Gly), a Phe residue substituted for a Cys residue normally found at position 303 of human Arginase I (Cys303Phe), an Be residue substituted for a Cys residue normally found at position 303 of human Arginase I (Cys303Ile), or a Glu residue substituted for the Asp residue normally found at position 181 and an Ala residue substituted for the Ser residue normally found at position 230 of human Arginase I (Asp181Glu/Ser230Ala), the composition being at physiological pH, wherein the at least one amino acid substitution is Asp181Ser, wherein the at least one amino acid substitution is Ser230Cys, wherein the at least one amino acid substitution is Ser230Gly, wherein the at least one amino acid substitution is Cys303Phe, wherein the at least one amino acid substitution is Cys303Ile, wherein the at least one amino acid substitution is Asp181Glu and Ser230Ala, wherein the amino acid sequence lacks an N-terminal methionine, wherein the human Arginase I mutant is covalently linked to polyethylene glycol. 
The above indicated claims of the reference patents while not totally identical to the instant claims, are indeed product claim of a composition comprising a variant or mutant human arginase I as claimed in the instant claims. The disclosure of the claims 1-9 in the reference patents, while drawn to the actual product as claims in the instant application, includes several embodiments that would anticipate the invention claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to claims 46-54 of the instant application or alternatively render them obvious. Alternatively, claims 46-54 cannot be considered patentably distinct over claims 1-9 of the reference patents when there is specifically disclosed embodiment in the reference patent 9050340 B2 that falls within the scope of claims 46-54 of the instant application, i.e. there is substantially overlapping scope between the claimed invention recited claims 46-54 of the instant application and teachings of the reference patent disclosed in claims 1-9. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 1-9 of US patent 9050340 B2. 

Conclusion
Status of the claims:
Claims 46-54 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656